Citation Nr: 0633901
Decision Date: 11/02/06	Archive Date: 01/31/07

DOCKET NO. 05-15 218                        DATE NOV 02 2006


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from June 1956 to June 1961.

The matter is before the Board of Veterans' Appeals (Board) from a rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in March 2003, which denied the claims,

The veteran provided testimony at a Travel Board hearing conducted by the undersigned Veterans Law Judge in August 2006, a transcript of which is on record.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All reasonable development and notification necessary for an equitable disposition of the instant case has been completed.

2. The preponderance of competent evidence shows that right ear hearing loss was present during the veteran's military service.

3. The preponderance of competent evidence shows that tinnitus is a disorder of
service origin.

- 2 



CONCLUSIONS OF LAW

1. The veteran has right ear hearing loss attributable to military service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

2. The veteran has tinnitus attributable to military service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes at the outset that VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits. The Veterans Claims Assistance Act of 2000 (VCAA), which became law on November 9, 2000, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b). Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim. See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons stated below, the Board concludes that service connection is warranted for right ear hearing loss and tinnitus. As the claim for service connection of left ear hearing loss is being remanded, no further discussion of the VCAA is warranted based on the facts of this case.

- 3 



Factual Background

Service personnel records indicate the veteran's military occupational specialty (MOS) was that of a radio relay equipment repairman. Service medical records include a report of medical history, submitted in June 1956 along with the veteran's entrance examination. In this report, the veteran indicates a history that is significant for mumps and ear, nose, or throat trouble. Upon examination at induction, the veteran was found to have right ear spoken voice hearing of 15/15 and left ear spoken voice hearing of 3/15. The examiner noted a finding of defective hearing.

At discharge, the veteran was accorded an audiometric examination, where the following results were indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
20(30)
15(25)
10(20)
30(35)
LEFT
30(45)
35(45)
30( 40)
3 5(45)
40( 45)

(The figures in parenthesis represent conversion of ASA values to the ISO standard, in use in the military beginning in November 1967. The purpose of the conversion is to be able to determine whether any of the figures reported prior to November 1, 1967, would have represented actual hearing loss under the current, more favorable ISO/ANSI criteria.)

Notes written by the examiner indicate childhood parotitis, with no complications or sequelae.

Following discharge, the veteran underwent audiometric testing at a military facility. In this evaluation, pure tone thresholds, in decibels, were as follows:

- 4 






HERTZ



500
1000
2000
3000
4000
RIGHT
30(45)
10(20)
15(25)
\
10(15)
LEFT
35(50)
35(45)
25(35)
\
25(30)

Other post-service history is significant for a fenestration of the veteran's left oval window, following a pre-operative diagnosis of otosclerosis. This operation was performed in August 1984. At this time, the examiner indicated that audiometric findings showed bilateral conductive hearing loss, worse on the left than right. The veteran reported prior ear surgery in Germany in 1968, and stated that his hearing did not improve following that surgery.

Outpatient records from July 1998 note the veteran's civilian service at an Army depot. The veteran reported hearing problems and indicated a rushing tinnitus in his left ear. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
35
45
LEFT
30
40
45
50
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear. As a result of this examination, the veteran was diagnosed with otosclerosis. A letter following this examination indicated that hearing aids were recommended and surgery was not, due to the significant sensorineural component to the veteran's hearing loss.

In correspondence received in December 2002 the veteran indicated that, upon induction, he was told not to work around jet aircraft or high noise. He then stated that his Air Force job included work in the telecommunications field, around high frequency noise and static sounds. He said that he didn't recall any in-service audio tests. He also noted the first time he sought assistance was 1967. He said that

- 5 



surgery was performed around 1968, and that his hearing loss has been continually getting worse. He reported some restoration of hearing following surgery in 1984, but indicated an increase in ringing and rushing sounds, bilaterally. He reported improved hearing after being fitted with a hearing aid in 1988.

VA outpatient records from October through December 2002 show complaints of hearing trouble and include a diagnosis of otosclerosis. On the authorized audiological evaluation in December 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
35
40
LEFT
50
55
40
70
50

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 90 in the left ear.

The veteran was accorded a VA audiology examination in February 2003. The veteran's claims file was reviewed and pertinent history was discussed. Mild hearing loss was noted in the right ear upon separation from service, and the examiner stated this was indicative of noise trauma. Left ear hearing loss in the 500 to 6000 hertz range was discussed, and characterized as of flat configuration. The veteran complained of increasing difficulties in hearing, worse in the left ear. Bilateral tinnitus was described as constant and sometimes localizing to the left. The veteran reported an onset of hearing loss in military service. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
20
35
LEFT
45
45
40
45
45

- 6 



Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of98 in the left ear. This and other examination findings led the examiner to conclude bilateral hearing loss was present. It was characterized as mildly moderate to moderately severe sloping conductive-to-mixed hearing loss, bilaterally. Speech discrimination was described as excellent, and the veteran opted for hearing amplification.

The veteran then underwent an ear disease examination in February 2003. His claims file was reviewed and pertinent past service and medical history was discussed, to include the audiology examination earlier that month. The veteran was diagnosed with otosclerosis of the left ear; two prior surgeries to the left ear; mixed hearing loss to the left ear, due to otosclerosis; and tinnitus to the left ear, due to otosclerosis. The examiner added, "It would appear that this condition was present in its early stages during his period of active duty with the United States Air Force. "

Private audiometry records from February 2004 show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
30
45
LEFT
45
50
55
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear. Based on these findings, the veteran was diagnosed with bilateral sensorineural hearing loss, worse on the left.

In correspondence received in March 2004, the veteran stated that his left ear otosclerosis was aggravated by service, his work in telecommunications exposed him to acoustic trauma, and that his November 1961 audiometric results indicate hearing loss within one year of service. He also indicated continued problems with tinnitus, to include ringing and rushing sounds. In further correspondence received

- 7 



in April 2006, the veteran stated that his left ear hearing was minimal and that his right ear hearing was substantially decreased.

At his hearing before the Board in August 2006, the veteran reiterated contentions addressed above. He also indicated that he was told of hearing loss at enlistment, but not given any descriptive information. The veteran again noted his work with telecommunications equipment, and his exposure to noise. After discussing his service and medical history, the veteran gave current complaints of high frequency pitch sounds in his left ear. He also stated he has difficulty hearing normal conversations. The veteran's wife also described problems of day to day life relating to the veteran's hearing and indicated that his hearing has been getting progressively worse during the 25 years they have been married.

Analysis

The veteran has claimed that he developed hearing loss and tinnitus as the result of significant noise exposure in service, in his capacity as a radar relay equipment repairman. He testified in August 2006 to constant high pitched noise and white noise exposure while in the service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by

- 8 



submitting evidence that the current disability is causally related to service." See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The determination of whether the veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385 (2005).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 51O7(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1O2. If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical evidence may be considered to support Board findings. The Board is not free to substitute its own judgment for that of such an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Findings from the veteran's most recent VA and private audiometric evaluations indicate a hearing loss in excess of 40 decibels in multiple frequencies, and hearing loss in excess of 26 decibels in at least three of the measured frequencies in the veteran's right ear. Under 38 C.F.R. § 3.385, the veteran has a current right ear hearing loss disability. Furthermore, the veteran has consistently complained of tinnitus throughout numerous private and VA records dating from 1998, and this condition was diagnosed as recently as the veteran's February 2003 audiology examination. In addition, the veteran was engaged in a military occupation where noise exposure was likely. Furthermore, competent medical evidence from recent

- 9 



VA examinations suggests that otosclerosis and tinnitus were present during service and that right ear hearing loss did occur at that time.

So when the evidence favorable to this claim is considered collectively, it certainly
makes it at least as likely as not that the veteran's current right ear hearing loss is attributable to noise exposure or other event coincident with his military service. Thus, under 38 C.F.R. § 3.303, service connection is warranted. Moreover, with respect to the veteran's tinnitus, the evidence in this claim appears to be in equipoise. Resolving reasonable doubt in favor of the veteran, a grant of service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005).

ORDER

Service connection for right ear hearing loss and for tinnitus is granted.

REMAND

Further development of the medical evidence is needed concerning the veteran's claims for service connection for left ear hearing loss, to include a V A examination that addresses the current status and history of these claimed condition.

Service connection may be granted for a preexisting condition if it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable (obvious or manifest) evidence that the increase in severity was due to the natural progression of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), and (b).

As noted, the veteran's enlistment examination indicated a result of 3/15 for spoken voice hearing in the veteran's left ear. With respect to the veteran's left ear hearing

- 10



loss during service, the 1945 Schedule for Rating Disabilities, Extension 8-B (effective March 23,1956), in effect during the veteran's time of service, spoken voice hearing of 3/15 corresponds to a 10 percent evaluation. Records from discharge and within one year following discharge show a hearing loss disability that would have been compensable at a 20 percent rating. In a report of medical history submitted at discharge, the veteran indicated a history of mumps and prior ear, nose, or throat trouble. The veteran's discharge examination also notes epidemic parotitis in the veteran's childhood.

In a February 2003 VA audiology examination current hearing loss is shown, bilaterally, in accordance with 38 C.F.R. § 3.385. The examiner also stated that the veteran did have hearing loss in the early stages of active duty service. Significantly, however, the evidence shows this hearing loss was present at induction and the examiner did not opine as to whether any worsening that occurred was related to service, or due to the natural progression of the veteran's left ear hearing loss disability.

The Board notes that VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions. If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Here, the medical evidence of record is insufficient to consider the matter at hand under the standard of proof mandated by law. Consequently, it is necessary to arrange for another VA examination to obtain a comprehensive medical opinion.

Since the Board has determined that an examination is necessary in the instant case, the veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations. The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good

- 11 


cause," fails to report for such examination, action shall be taken. At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which, was previously disallowed, or a claim for increase, the claim shall be denied.

The veteran has also indicated post-service treatment for a hearing/ear disorder from a Professor Beikert in Berlin, Germany. If possible, the veteran should be asked for more detailed information and records regarding this treatment. Any ongoing medical records should also be obtained. 38 U.S.C.A. § 5l03A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 ( 1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA and non-VA health care providers that have treated him for hearing loss, the records of which are not already on file. With his authorization, obtain records from each health care provider he identifies and associate these records with the claims file.

2. After the development requested above has been completed to the extent possible, the RO should provide the veteran a VA audiometric examination. The claims file and a copy of this remand should be made available to and be reviewed by the examiner and the examiner should indicate review of these materials.

The examiner should provide an opinion, including the degree of probability expressed in terms of is it at least as likely as not (i.e., is there at least a 50 percent probability)

- 12 



regarding whether there was any increase during service of the severity of the appellant's left ear hearing loss disability. If so, the examiner should indicate whether
such represented increase beyond natural progression of the disorder. The rationale for the opinion reached should be provided. In so doing, the examiner's attention is directed to the fact that hearing values recorded at the time of the discharge examination were reported under the ASA standard and require conversion to the ISO/ANSI standard to facilitate data comparison.

3. The RO should then re-adjudicate the claims for service connection of left ear hearing loss. If the claim is denied, the veteran and his representative should be issued a Supplemental Statement of the Case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

N. R. Robin 
Veterans Law Judge, Board of Veterans' Appeals

- 13 



